department of the treasury internal_revenue_service washington d c date number release date tl-n-5992-96 uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corp ein1 date date date date year year year state u s possession1 country1 u s possession1 code1 u s possession1 code2 u s possession1 code3 country1 code1 country1 code2 law issue sec_1 what is the proper entity to execute a consent to extend the statute_of_limitations for assessment for corp for the tax periods ending on date and date what is the proper entity to execute a consent to extend the statute_of_limitations for assessment for corp for the tax periods ending on date and date should a transferee consent be obtained from corp because it received the assets from corp which dissolved on date and corp which dissolved on date what is the proper entity to execute a consent to extend the statute_of_limitations for assessment for p for the tax period ending on date and date conclusion sec_1 a corporate officer of corp should execute a form_872 consent for corp a corporate officer of corp should execute a form_872 consent for corp form_2045 transferee agreement should be executed by corp for corp and form_2045 should be executed by corp for corp corp should execute form_977 consent to extend the time to assess liability against a transferee for corp and form_977 for corp llc1 should execute a form 872-p consent as a successor-in-interest of p for a tax_year prior to the conversion to a limited_liability_company facts corp was incorporated on date under the laws of state for federal_income_tax purposes corp has filed timely consolidated u s_corporation income_tax returns forms for all relevant tax periods corp was incorporated on date under the laws of state similarly corp has filed timely consolidated u s_corporation income_tax returns for all relevant calendar_year tax periods on or about date corp acquired control of corp and its subsidiaries at that time corp became a wholly-owned subsidiary of corp on or about date by consent of the board_of directors corp merged with corp with corp the surviving entity accordingly corp no longer exists and corp has assumed all of corp 2's liabilities and obligations a certificate of ownership and merger was filed with the secretary of state state on date and subsequently with state corp included two foreign sales corporations fsc required to file forms fsc you have advised us that the fsc entities ceased doing business subsequently corp and corp were dissolved not merged and the respective assets and liabilities were transferred to and reported by corp on its balance_sheet corp was dissolved on date corp was dissolved on date the corp group of affiliated entities also reported the distributive results of tefra partnerships required to file forms you have advised us that in year the p tefra partnership converted into a limited_liability_company llc under the law of state law and analysis issue fscs are by definition corporations organized pursuant to the laws of a qualified foreign_country or u s possession sec_922 in general the corporate existence of a fsc is respected for u s tax purposes including periods of limitation see generally 110_tc_375 because a fsc is organized under the laws of a foreign_country or a u s possession it cannot be part of its u s parent’s consolidated_group sec_922 a b thus it is generally not appropriate to obtain a consent to extend the period of limitations for assessment with respect to a fsc from the u s parent or from that parent’s successor-in-interest corp was prior to its dissolution on date a corporation organized under the laws of u s possession1 u s possession1 code1 provides that a corporation’s existence is deemed to continue for three years from the date of dissolution for the limited purpose of winding up its affairs u s possession1 code2 provides that the directors of the corporation shall act as trustees during the specified three-year period after dissolution finally u s possession1 code3 provides that a court of u s possession1 upon the petition by shareholders or creditors may continue the directors as liquidating trustees or appoint trustees for the purpose of winding up the corporation business based upon the facts given no trustees have been appointed to wind up the affairs of corp therefore the directors continue as liquidating trustees delaware law is virtually identical to u s possession1 law in a case involving delaware law the board_of_tax_appeals held that the officer of a dissolved corporation had authority to execute a consent provided that the consent was executed within the three-year winding-up period 25_bta_1109 compare 43_bta_1143 acq 1941_1_cb_11 extension executed after expiration of three-year winding-up period specified by delaware law invalid the authority of a corporate officer to act for a dissolved corporation in tax matters derives from the law of the state or territory of incorporation 121_f2d_842 3rd cir cert_denied 314_us_677 because the winding-up period of corp has not elapsed the form_872 consent to extend the time to assess income_tax should be executed by a corporate officer such as the president vice president treasurer assistant treasurer chief accounting officer or any other officer duly authorized to act on behalf of corp under u s possession1 law the form_872 must be executed prior to the expiration of the winding-up period on date in addition under sec_6501 form_872 must be executed prior to the expiration of the statute_of_limitations for the tax years in question assuming corp 3's returns for year were due to be filed with an extension on date the three-year statute_of_limitations expires on date finally u s possession1 code1 provides that the corporation will continue to exist beyond the three-year winding-up period to satisfy any judgment against it but only if the action or proceeding was begun during the winding-up period under delaware law the execution of a consent does not constitute the commencement of a suit or proceeding rather it is the service of a notice_of_deficiency that constitutes the commencement of a suit or proceeding 230_fsupp_701 d del since u s possession1 law is virtually identical to delaware law we also recommend that any notice_of_deficiency be mailed within the three-year winding-up period the proper wording for the execution of the form_872 is corp ein3 this with respect to the tax_liability of corp for the tax years ended date and date issue corp was prior to its dissolution on date a corporation organized under the laws of country the articles of dissolution indicate that the company was dissolved pursuant to country1 code1 on the basis that it had no property and no liabilities however country1 code2 provides that notwithstanding the dissolution of a company under the act a civil criminal or administrative action or proceeding may be brought against the company within two years after its dissolution as if the company had not been dissolved in this case prior to date the authority of an officer to consent to extend the period of limitations for assessment must be determined under country1 law we recommend that the service obtain a form_872 consent to extend the time to assess tax executed by a corporate officer of the dissolved fsc because there is a two-year winding-up period under country1 law we believe the form_872 must be executed prior to the expiration of the winding-up period on date in addition under the sec_6501 the form_872 must be executed prior to the expiration of the statute_of_limitations for the tax years in question assuming corp 4's returns for year were due to be filed with an extension on date the three-year statute_of_limitations expires on date the proper wording for the execution of the form_872 is corp ein2 this with respect to the tax_liability of corp for the tax years ended date and date case development hazards and other considerations issue because corp and corp have dissolved and no longer exist we also recommend that consents to extend the statute_of_limitations for transferee_liability and transferee agreements be obtained from the transferee of corp and corp sec_6901 provides a procedure through which the service may collect from a transferee of assets unpaid taxes owed by the transferor of the assets if a basis exists under applicable state law or equity for holding the transferee liable 100_tc_180 the service bears the burden of proving that a taxpayer’s acts render the taxpayer liable as a transferee see sec_6902 t c rule a transferee’s liability may be established either at law or in equity 37_tc_945 subsequent proceedings 40_tc_275 in general stockholders who receive liquidating_distribution from a corporation that subsequently winds up its affairs and dissolves without paying its federal_income_tax liability have been held to be transferees under the trust fund doctrine 64_tc_797 foster v commissioner tcmemo_1967_224 245_f2d_645 5th cir commercial finance co v commissioner tcmemo_1968_229 thus we recommend you obtain form_2045 transferee agreement and form_977 consent to extend the time to assess liability at law or in equity for income gift and estate_tax against a transferee or fiduciary from corp we note that you should not rely on form_2045 to satisfy the service’s burden_of_proof with respect to transferee_liability case law suggests that the execution of form_2045 merely provides evidence of transferee_liability see 84_tc_367 n two form sec_2045 should be executed by corp - one for corp and a second for corp subsequently corp should execute two form_977 consents as transferee for both corp and corp the proper wording for the execution of the forms is corp ein1 as transferee of corp ein3 this with respect to the tax_liability of corp for the tax years ended date and date corp ein1 as transferee of corp ein2 this with respect to the tax_liability of corp for the tax years ended date and date issue you have also requested advice on the correct entity to execute consents to extend the statute_of_limitations for assessment for p in this case p was converted to a limited_liability_company under state law see law1 a partnership that converts is for all purposes the same entity that existed before the conversion law2 a new employer_identification_number ein was obtained for the limited_liability_company but the partnership ein could have been retained because p did not terminate but was converted to a limited_liability_company there are no transferees for this reason and to avoid confusion due to the ein change the appropriate entity to execute the form 872-p consent for a partnership for tax years prior to the conversion is llc1 ein4 successor-in-interest to p ein5 please call if you have any further questions
